      Case: 1:18-cv-07256 Document #: 70 Filed: 01/15/21 Page 1 of 19 PageID #:310




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ANGALIA BIANCA,

                 Plaintiff,                            Case No. 18-CV-7256

                 v.

UNIVERSITY OF ILLINOIS,                                Judge John Robert Blakey
RICARDO WILLIAMS, and
GARY SLUTKIN,

                 Defendants.


                         MEMORANDUM OPINION AND ORDER

          This lawsuit involves claims arising from alleged harassment and tortious

conduct during Plaintiff’s tenure at Cure Violence.                   Defendant Williams and

Defendant Slutkin move to dismiss Plaintiff’s respective claims against them under

Federal Rule of Civil Procedure 12(b)(6). [31]; [34]. For the reasons explained below,

this Court grants Slutkin’s motion [34] and grants in part and denies in part

Williams’ motion [31].

I.        Background 1

          Cure Violence constitutes a project at Defendant University of Illinois at

Chicago’s (UIC) School of Public Health. [30] ¶ 2. Defendant Gary Slutkin serves as

Cure Violence’s founder and CEO, while Defendant Ricardo Williams is a senior

administrator.        Id. ¶¶ 3–4.      Plaintiff Angalia Bianca currently works at Cure




1
    The following allegations come from Plaintiff’s Second Amended Complaint. [30].


                                                   1
   Case: 1:18-cv-07256 Document #: 70 Filed: 01/15/21 Page 2 of 19 PageID #:311




Violence.    Id. ¶ 8.   She began working at Cure Violence in 2011 as a violence

interrupter and now works as a database coordinator. Id.

   A.       2014 Conduct

        Plaintiff alleges that in early 2014, Williams called her into his office and told

her to “suck my dick for a minute,” offering in exchange to place her on a team that

travels for work. Id. ¶ 10. Plaintiff refused and left his office. Id. Out of fear of

retaliation, she did not report the incident. Id. ¶ 11. At some point soon after,

Williams again called Plaintiff into his office, blocked the door with his body, and

demanded she perform oral sex. Id. ¶ 12. She alleges he pulled his penis out of his

pants and grabbed her hand, but once again she resisted and left. Id.

        Several weeks later, Williams allegedly again called Plaintiff into his office.

Id. ¶ 13. She alleges she obliged because she “didn’t feel like she had a choice if she

wanted to keep her job.” Id. Plaintiff claims that Williams shut the door and blocked

it, after which he forced her head down to his exposed penis and said, “just suck it for

a minute.” Id. ¶ 14. Though she initially resisted, she put her mouth on his penis for

a few seconds, believing she could only end the encounter by complying. Id. After

further requests and subsequent resistance, he let her leave. Id. ¶ 15.

        Plaintiff claims that Williams then excluded her from key team meetings and

emails in a manner such that everyone knew he acted purposefully.               Id. ¶ 16.

Williams also repeatedly demeaned her in public. Id. ¶ 17. Though she alleges

Williams’ harassment has “been ongoing since February 2014,” id. ¶ 21, Plaintiff does

not allege any further factual details until 2017.




                                            2
    Case: 1:18-cv-07256 Document #: 70 Filed: 01/15/21 Page 3 of 19 PageID #:312




    B.     2017 Conduct

         Plaintiff claims that in late 2017 Slutkin “caused” Williams to supervise her.

Id. ¶ 64. Plaintiff believes Slutkin must have known of Williams’ sexually predatory

nature at the time he “caused” Williams to supervise her, because other female

employees filed complaints Williams.            Id. ¶¶ 63–64.       Plaintiff does not allege,

however, that she ever informed Slutkin of Williams’ behavior, or that Slutkin knew

of Williams’ alleged actions against Plaintiff in 2014.

         As it relates to Defendant Williams, after the supervisory transition, Plaintiff

claims Williams’ harassment of her escalated into public beratement.                    Id. ¶ 18.

Allegedly, he also continued to exclude her from relevant meetings and

communications, saying that as a girl she could not participate in certain work-

related activities.    Id. ¶¶ 18–19.      Plaintiff claims she has lost 40 pounds since

Williams became Plaintiff’s supervisor, which her doctor attributes to stress. Id. ¶ 20.

    C.     Allegations of Other Victims

         Plaintiff also alleges Williams harassed at least four other women—J.S., A.M.,

Victim A, and L.M.—which exacerbated the organization’s toxic culture. 2

         J.S. worked for the organization from 2006–2015, during which Williams

allegedly sexually assaulted her. Id. ¶¶ 26–31. According to Plaintiff, J.S. believed

Cure Violence’s leadership fostered this culture, and that Slutkin knew “what was

going on with [Williams].” Id. ¶ 32. A.M. worked for the organization from 2008–



2Plaintiff also alleges Williams made sexual advances toward a fifth woman who worked directly for
Slutkin and left after Slutkin brushed her complaints aside. But Plaintiff fails to name this woman
or provide any further details about this woman or the incident. [30] ¶ 50.


                                                3
   Case: 1:18-cv-07256 Document #: 70 Filed: 01/15/21 Page 4 of 19 PageID #:313




2013, during which Williams allegedly repeatedly initiated unwanted physical

contact. Id. ¶¶ 33–34. Plaintiff alleges A.M. complained to Slutkin about Williams,

but that he did nothing in response. Id. ¶¶ 35–36. Additionally, Plaintiff alleges

Victim A worked for Cure Violence from 2010–2013. Id. ¶ 38. In 2012 and 2013,

Williams allegedly sexually harassed Victim A by repeatedly asking her out on dates

despite knowing she was married. Id. ¶¶ 39–40. After human resources dismissed

her concerns, she allegedly filed a formal complaint with UIC. Id. ¶¶ 41–42. But

UIC found insufficient evidence of wrongdoing, and UIC later terminated Victim A.

Id. ¶¶ 42–43. Finally, L.M. worked for Cure Violence, and in June 2018 Williams

allegedly sexually assaulted her. Id. ¶¶ 44–48. She told a co-worker but did not

formally report the incident out of fear of retaliation. Id. ¶ 49.

   D.     This Lawsuit

        In July 2018, Plaintiff filed an internal complaint with UIC against Cure

Violence, Slutkin, and Williams. Id. ¶ 22. Plaintiff claims the interviewer examining

her complaint did not treat her fairly. Id. Plaintiff states other interviewed witnesses

corroborate her claims that the interviewer remained biased in favor of Slutkin and

against women generally. Id. Plaintiff consequently lost faith and filed a charge with

the Illinois Department of Human Rights and the EEOC, from which she received

right to sue letters. Id. ¶ 23, (Ex. A-B).

        The   second   amended     (operative)   complaint   alleges   claims   for   sex

discrimination against UIC based upon Title VII of the Civil Rights Act of 1964

(Count I) and the Illinois Human Rights Act (IHRA) (Count II); negligent supervision




                                             4
      Case: 1:18-cv-07256 Document #: 70 Filed: 01/15/21 Page 5 of 19 PageID #:314




against Slutkin (Count III); sexual battery against Williams (Count IV); assault

against Williams (second Count IV), 3 and intentional infliction of emotional distress

(IIED) against Slutkin and Williams (Count V). [30] ¶¶ 51–78. Slutkin and Williams

have both moved to dismiss all claims against them. [31]; [34].

II.     Legal Standard

        To survive a motion to dismiss under Rule 12(b)(6), a complaint must provide

a “short and plain statement of the claim” showing that the pleader merits relief, Fed.

R. Civ. P. 8(a)(2), so the defendant has “fair notice” of the claim “and the grounds

upon which it rests,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting

Conley v. Gibson, 355 U.S. 41, 47 (1957)). A complaint must contain “sufficient

factual matter” to state a facially plausible claim to relief—one that “allows the court

to draw the reasonable inference” the defendant committed the alleged misconduct.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). This

plausibility standard “asks for more than a sheer possibility” that a defendant acted

unlawfully.      Williamson v. Curran, 714 F.3d 432, 436 (7th Cir. 2013).                       When

evaluating a complaint, this Court accepts all well-pled allegations as true and draws

all reasonable inferences in the plaintiff’s favor. Iqbal, 556 U.S. at 678. This Court

does not, however, accept a complaint’s legal conclusions as true. Brooks v. Ross,

578 F.3d 574, 581 (7th Cir. 2009).




3 Plaintiff mistakenly labeled two claims as Count IV alleging “sexual battery.” [30] ¶¶ 67–73. This
Court accordingly follows the parties’ terminology in the briefs labeling the first claim “Count IV” and
the “second Count IV.” Moreover, Plaintiff asserts that due “to a typographical error, the “second
Count IV” was also labeled ‘Count IV for Sexual Battery’ when it was intended to be” labeled as one
for “sexual assault.” [43] at 5.


                                                   5
   Case: 1:18-cv-07256 Document #: 70 Filed: 01/15/21 Page 6 of 19 PageID #:315




III.     Analysis

   A.     Count III: Negligent Supervision Against Slutkin

        Plaintiff seeks to hold Defendant Slutkin liable for negligent supervision

because he “caused” Williams to supervise Plaintiff despite being “aware of the

sexually predatory nature of Williams” from reports of other women. [30] Count III.

Importantly, Plaintiff does not seek to hold Slutkin accountable for Williams’

previous 2014 sexual harassment, but alleges that in causing Williams to supervise

her, Slutkin faces responsibility for Williams post-supervisorial harassment. Id. ¶¶

61–66.

        Defendant Slutkin, in turn, raises three arguments against Plaintiff’s claim:

(1) untimeliness; (2) preemption under the IHRA; and (3) failure to state a claim. [35]

at 4–9. The issue of preemption under the IHRA implicates this Court’s subject

matter jurisdiction, and thus comes first in this Court’s analysis. See Mendez v. Perla

Dental, 646 F.3d 420, 421–22 (7th Cir. 2011) (observing that courts lack jurisdiction

over IHRA-preempted claims).

              1.    IHRA Preemption

        The IHRA vests the Illinois Human Rights Commission with exclusive

jurisdiction over allegations of civil rights violations brought under Illinois

law. 775 Ill. Comp. Stat. 5/8-111(D) (2008) (stating that “no court of this state shall

have jurisdiction over the subject of an alleged civil rights violation other than as set

forth in this Act”); see also Naeem v. McKesson Drug Co., 444 F.3d 593, 602 (7th Cir.

2006). The IHRA preempts all state claims that are “inextricably linked to a civil




                                           6
   Case: 1:18-cv-07256 Document #: 70 Filed: 01/15/21 Page 7 of 19 PageID #:316




rights violation such that there is no independent basis for the action apart from the

[IHRA] itself.” Naeem, 444 F.3d at 602 (citing Maksimovic v. Tsogalis, 687 N.E.2d

21, 23 (Ill. 1997)). Under the IHRA, an employer possesses a duty to keep the

workplace free of sexual harassment.       775 Ill. Comp. Stat. 5/2-102(D); see also

Johnson v. Chicago Bd. of Educ., No. 00 C 1800, 2002 WL 1769976, at *5 (N.D. Ill.

Aug. 1, 2002) (“Now an employer must take action under state law to

prevent employees and others from engaging in harassing conduct.”).

      The IHRA, however, does not preempt all civil rights tort claims arising from

an employer relationship. As the Seventh Circuit has explained, “the concrete

question to ask is whether the plaintiff states a valid common-law claim without

needing to rely on the rights and duties created by the Human Rights Act.” Richards

v. United States Steel, 869 F.3d 557, 564 (7th Cir. 2017). This test rests “‘on an

examination of legal duties, not on the factual’ overlap between the claims.” Id.

(alteration in original) (quoting Naeem, 444 F.3d at 603 n.4).

      Two cases in this district illustrate the contours of IHRA preemption. In

Barclay v. Bio-Medical Applications of Illinois, Inc., the court held that the IHRA

preempted a negligent supervision claim based upon allegations that the defendant

breached its duties to investigate allegations of sexual harassment and to promptly

take remedial measures. No. 18-cv-7260, 2019 WL 1200330, at *2 (N.D. Ill. Mar. 14,

2019). The court reasoned that because the claim remained “entirely based upon

Plaintiff’s sexual harassment allegations,” the IHRA preempted the claim because it




                                          7
   Case: 1:18-cv-07256 Document #: 70 Filed: 01/15/21 Page 8 of 19 PageID #:317




is the IHRA, not common law, that furnishes the employer’s duty to take corrective

measures once learning of an employee’s sexual harassment. Id.

      Conversely, in Fuesting v. Uline, Inc. the court held the IHRA did not preempt

plaintiff’s claims for negligent hiring, supervision, and retention. 30 F. Supp. 3d 739,

744–46 (N.D. Ill. 2014). The court reasoned that the plaintiff’s negligence claims

“never even mention sexual harassment,” but rather allege that the defendants

breached certain duties not found in the IHRA, including the “duty to train and

supervise employees so as to avoid battery and assault,” the “duties to protect

employees from imminent danger or serious harm and to discharge employees when

it is reasonably foreseeable they will do harm to a third party,” and the “duty to

protect employees from assault and battery.” Id. at 745. For this reason, the plaintiff

successfully alleged “several independent tort duties that are unrelated to the IHRA,”

successfully defeating the defendants’ preemption defense. Id.

      The allegations here align with those alleged in Barclay, not Fuesting. Plaintiff

alleges that Slutkin negligently supervised Williams in 2017, when he “caused

Williams to supervise [Plaintiff] and did nothing to prevent or discourage Williams

from engaging in sexually harassing behavior despite his knowledge of it.” [30] ¶ 64

(emphasis added). Plaintiff additionally alleges that Slutkin’s failure to “adequately

respond to complaints of sexually harassing behavior by William led directly and

proximately to the sexual harassment and discrimination” against her. Id. ¶ 65

(emphasis added). These allegations make clear that Plaintiff seeks to hold Slutkin

liable for breaching his purported duties to protect his employees from sexual




                                           8
   Case: 1:18-cv-07256 Document #: 70 Filed: 01/15/21 Page 9 of 19 PageID #:318




harassment and to respond to complaints of sexual harassment. As in Barclay, and

in contrast to Fuesting, Plaintiff walks herself into preemption by basing her entire

negligent supervision claim solely upon legal duties created by the IHRA.            See

Nischan v. Stratosphere Quality, LLC, 865 F.3d 922, 934 (7th Cir. 2017) (observing

that the IHRA “preempts tort claims that are ‘inextricably linked’ to allegations of

sexual harassment”) (quoting Quantock v. Shared Mktg. Servs., Inc., 312 F.3d 899,

905 (7th Cir. 2002)).

        Accordingly, this Court finds that the IHRA preempts Plaintiff’s negligent

supervision claim against Slutkin in Count III, thus divesting this Court of subject

matter jurisdiction over that claim.       This Court dismisses Count III without

prejudice.

   B.     Count IV: Battery Against Williams

        In Count IV, Plaintiff seeks to hold Williams liable for battery, claiming that

he “made harmful physical contact with her” on three occasions in 2014. [30] ¶¶ 10–

15, 68. For his part, Williams does not argue that Plaintiff failed to sufficiently plead

battery, which is “the unauthorized touching of the person of another.” Wilson v. City

of Chicago, 758 F.3d 875, 879 (7th Cir. 2014) (internal quotation marks omitted).

Rather, in moving to dismiss, Williams argues that the two-year statute of limitations

applicable to Illinois personal injury claims time-bars Plaintiff’s battery claim

because she did not file suit until 2018. [32] at 5 (citing 735 Ill. Comp. Stat. Ann.

5/13-202).




                                           9
   Case: 1:18-cv-07256 Document #: 70 Filed: 01/15/21 Page 10 of 19 PageID #:319




      In response, Plaintiff invokes 735 Ill. Comp. Stat. Ann. 5/13-202.3, which she

argues tolls her claims. [43] at 3. That statute states:

             For an action arising out of an injury caused by “sexual
             conduct” or “sexual penetration” as defined in Section 11-
             0.1 of the Criminal Code of 2012, the limitation period in
             Section 13-202 does not run during a time period when the
             person injured is subject to threats, intimidation,
             manipulation, or fraud perpetrated by the perpetrator or
             by a person the perpetrator knew or should have known
             was acting in the interest of the perpetrator.

The Criminal Code further defines “sexual conduct” as “any knowing touching or

fondling by the victim or the accused, either directly or through clothing, of the sex

organs, anus, or breast of the victim or the accused . . . or any transfer or transmission

of semen by the accused upon any part of the clothed or unclothed body of the victim,

for the purpose of sexual gratification or arousal of the victim or the accused.” 720

Ill. Comp. Stat. 5/11-0.1. The Criminal Code defines “sexual penetration” as “any

contact, however slight, between the sex organ . . . of one person and . . . the . . . sex

organ, mouth, or anus of another person, . . . including, but not limited to,

cunnilingus, fellatio, or anal penetration.” Id.

      This Court finds that Plaintiff plausibly pleads that Section 5/13-202.3 tolled

her battery claim until 2018. Plaintiff alleges that, in 2014, Williams injured her by

touching her, pulling her hand to his penis, and forcing her to perform oral sex. [30]

¶¶ 12, 14. Therefore, her battery claim clearly “aris[es] out out of an injury caused

by ‘sexual conduct’ or ‘sexual penetration,’” as defined under the statute. 720 Ill.

Comp. Stat. 5/11-0.1.




                                           10
  Case: 1:18-cv-07256 Document #: 70 Filed: 01/15/21 Page 11 of 19 PageID #:320




           Moreover, the statute tolls Plaintiff’s claim during the time she was “subject to

threats, intimidation, manipulation, or fraud perpetrated by the perpetrator or by a

person the perpetrator knew or should have known was acting in the interest of the

perpetrator.” Id. Here, Plaintiff asserts that Williams, after the alleged instances of

sexual conduct and sexual penetration, continued to harass and discriminate against

her by excluding her from work-related activities, forcing her to perform menial tasks,

and demeaning her at work. Id. ¶¶ 16–21. Plaintiff asserts that she did not complain

about Williams’ behavior until 2018 due to his ongoing threats, intimidation and

manipulation. Id. ¶ 70. These facts plausibly demonstrate that Williams subjected

Plaintiff to intimidation up until 2018, tolling her battery claim until then. This

Court therefore denies Williams’ motion to dismiss Plaintiff’s battery claim in Count

IV.

      C.     Second Count IV: Assault Against Williams

           Next, in her second Count IV, Plaintiff alleges that Defendant Williams is

liable for assault for rendering her continually in “reasonable fear of unwanted

touching and battery” at work. [30] ¶¶ 67–70. Williams argues that Plaintiff fails to

state an actionable claim. [48] at 6–8.

           An Illinois assault claim requires Plaintiff to plead: (1) a “threatening gesture,

or an otherwise innocent gesture made threatening by the accompanying words,” (2)

that creates a “reasonable apprehension of an imminent battery.”                 Kijonka v.

Seitzinger, 363 F.3d 645, 647 (7th Cir. 2004). Here, Plaintiff sufficiently alleges these

elements as to her 2014 encounters with Williams. She asserts, for example, that in




                                               11
  Case: 1:18-cv-07256 Document #: 70 Filed: 01/15/21 Page 12 of 19 PageID #:321




2014, Williams called her into his office, blocked the door with his body, demanded

she perform oral sex on him, and tried to pull Plaintiff’s hand to his penis, which

Plaintiff forcefully resisted. [30] at ¶ 12. Plaintiff alleges that, on a different day,

Williams blocked a door with his body, pulling Plaintiff’s head down to his exposed

penis, and Plaintiff put her mouth on his penis “believing [it was] the only way to

end” the encounter. Id. at ¶ 14. These incidents (which also obviously ripened into

batteries) clearly involve threatening gestures, as well as Plaintiff’s apprehension of

an imminent battery, and thus sufficiently form the basis of a viable assault claim.

See Kijonka, 363 F.3d at 647; see also, e.g., Zboralski v. Monahan, 446 F. Supp. 2d

879, 885 (N.D. Ill. 2006) (concluding that by “alleging that defendant Martin caused

plaintiff to reasonably believe that she would place her fingers in plaintiff’s vaginal

area—an unwanted contact—and physically touched plaintiff” four times, the

plaintiff adequately alleged both assault and battery).

      Williams appears to concede that Plaintiff sufficiently states an assault claim

based upon the 2014 incidents. [48] at 8 (“The only allegation in Plaintiff’s Complaint

that supports a claim for assault is the alleged battery in 2014.”). Notwithstanding,

Williams contends that the two-year statute of limitations time-bars these discrete

2014 incidents. Id. at 7–8; see also Thompson v. Village of Monee, No. 12 C 5020,

2013 WL 3337801, at *24 (N.D. Ill. July 1, 2013) (observing that the two-year statute

of limitations applies to assault claims). This Court agrees. Unlike her battery claim,

735 Ill. Comp. Stat. Ann. 5/13-202.3 does not apply to toll Plaintiff’s assault claim.

As discussed above, that provision tolls only claims “arising out of an injury caused




                                          12
  Case: 1:18-cv-07256 Document #: 70 Filed: 01/15/21 Page 13 of 19 PageID #:322




by ‘sexual conduct’ or ‘sexual penetration,’” id.; both “sexual conduct” and “sexual

penetration” require some form of bodily contact or transmission of semen, 720 Ill.

Comp. Stat. 5/11-0.1. While the alleged injury from Plaintiff’s battery claim was

caused by Williams’ actual bodily contact, the alleged injury from her assault claim

was caused by gestures Williams made that placed Plaintiff in fear of being touched.

See [30] ¶¶ 72–73. Plaintiff’s assault claim therefore does not “aris[e] out an injury”

caused by “sexual conduct” or “sexual penetration” as defined under Illinois law.

735 Ill. Comp. Stat. Ann. 5/13-202.3.

      Attempting to salvage her assault claim, Plaintiff argues that her allegations

of assault extended well beyond 2014 and into the two-year limitations period. [54]

at 6. Although undeveloped, this Court understands Plaintiff’s argument to suggest

that she has pled incidents of assault in 2016 and after. The complaint, however,

does not support Plaintiff’s argument.      Indeed, although Plaintiff alleges that

Williams harassed her when he became her direct supervisor in 2017—including by

berating her, forcing her to form menial tasks, excluding her from meetings, and

refusing her to participate in some work-related tasks—she does not allege any facts

to suggest that Williams’ conduct during this time period rose to the level of assault.

See [30] ¶¶ 10–18. Assault requires a “threatening gesture, or an otherwise innocent

gesture made threatening by the accompanying words” that causes reasonable

apprehension of an imminent battery. Kijonka, 363 F.3d at 647. And Plaintiff’s

complaint is devoid of any allegations plausibly demonstrating that Williams made




                                          13
   Case: 1:18-cv-07256 Document #: 70 Filed: 01/15/21 Page 14 of 19 PageID #:323




any gesture causing Plaintiff to fear an imminent battery in 2016 or later. See

generally [30].

      Plaintiff also suggests that the continuing violation doctrine applies to render

her assault claim timely. [54] at 4–5. Not so. The continuing violation doctrine posits

that “where a tort involves a continuing or repeated injury, the limitations period

does not begin to run until the date of the last injury or the date the tortious acts

cease.” City of Evanston v. Texaco, Inc., 19 F. Supp. 3d 817, 827 (N.D. Ill. 2014)

(quoting Belleville Toyota, Inc. v. Toyota Motor Sales, U.S.A., Inc., 770 N.E.2d 177,

190 (Ill. 2002)). But the continuing violation doctrine “does not apply to a series of

discrete acts, each of which is independently actionable, even if those acts form an

overall pattern of wrongdoing.” Rodrigue v. Olin Emps. Credit Union, 406 F.3d 434,

443 (7th Cir. 2005) (applying Illinois law). Rather, it applies only where the “pattern,

course, and accumulation of the defendant’s acts are relevant to the cause of action.”

Kidney Cancer Ass’n v. N. Shore Cmty. Bank & Tr. Co., 869 N.E.2d 186, 194 (Ill. App.

Ct. 2007).

      In Rodrigue, for example, the Seventh Circuit held that the continuing

violation doctrine did not apply to toll the accrual of the statute of limitations for the

plaintiff’s conversion claim because “conversion does not depend on the cumulative

nature” of the defendant’s acts. 406 F.3d at 443. Here, as in Rodrigue, the tort of

assault does not depend upon the cumulative nature of a defendant’s acts; instead,

Plaintiff can prove a violation by pointing to a single occurrence. See Stokes v. John

Deere Seeding Grp., No. 4:12-CV-4054-SLD-JAG, 2013 WL 1314039, at *3 (C.D. Ill.




                                           14
  Case: 1:18-cv-07256 Document #: 70 Filed: 01/15/21 Page 15 of 19 PageID #:324




Mar. 28, 2013) (“Assault and battery torts are, by their nature, not continuing torts.”).

The continuing violation doctrine thus cannot save Plaintiff’s time-barred assault

claim. This Court dismisses the second Count IV with prejudice.

   D.     Count V: Intentional Infliction of Emotional Distress (IIED)

        Finally, Plaintiff alleges both Defendants are liable for causing intentional

infliction of emotional distress. [30] Count V. Under Illinois law, an IIED claim

requires Plaintiff to plead three elements: (1) Defendant’s conduct was outrageous;

(2) Defendant intended to inflict severe emotional distress; and (3) Defendant’s

conduct caused severe emotional distress.         Nischan, 865 F.3d at 933.        Both

Defendants move to dismiss this claim on various grounds.

              1.    Preemption

        First, both Defendants argue that the IHRA preempts Plaintiff’s IIED claim

because the claim is “inextricably linked to the sexual harassing behavior” underlying

Plaintiff’s IHRA claim. [32] at 8; [35] at 7 (arguing on the same grounds as negligent

supervision preemption).

        As discussed, to avoid IHRA preemption, Plaintiff must plead facts

demonstrating that her IIED claim stands independent of the legal duties created by

the IHRA. Naeem, 444 F.3d at 604–05. Relevant here, the IHRA does not

categorically preempt IIED claims, but rather only those that rest solely upon

allegations of sexual harassment. Phillips v. Exxon Mobil Corp., No. 17 C 07703,

2018 WL 3458286, at *5 (N.D. Ill. July 18, 2018); Brownlee v. Catholic Charities of

the Archdiocese of Chi., No. 16-CV-00665, 2017 WL 770997, at *8 (N.D. Ill. Mar. 28,




                                           15
  Case: 1:18-cv-07256 Document #: 70 Filed: 01/15/21 Page 16 of 19 PageID #:325




2018) (holding the IHRA did not preempt claims of battery and IIED); Zuidema v.

Raymond Christopher, Inc., 866 F. Supp. 2d 933, 940 (N.D. Ill. 2011) (similar).

      In Naeem, the Seventh Circuit affirmed a district court ruling that the IHRA

did not preempt the plaintiff’s IIED claim where the plaintiff alleged not only sexually

harassing conduct, but also that the defendants “created impossible deadlines, set up

obstacles to her performing her job, and sabotaged her work.” Naeem, 444 F.3d at

605. The court reasoned that the IIED claim rested, at least in part, upon duties

independent of those in the IHRA prohibiting discrimination, and thus survived

preemption. Id.

      In contrast, Seventh Circuit held in Nischan that the IHRA preempted an IIED

claim where the “alleged extreme and outrageous conduct [was] the sexual

harassment and retaliation that constitutes her IHRA civil rights claims.” Nischan,

865 F.3d at 934. As the court explained, no IIED claim would exist absent the civil

rights allegations in the complaint. Id.

      With these principles in mind, this Court finds that the IHRA does not preempt

Plaintiff’s IIED claim as against Williams. Plaintiff appears to base her IIED claim

against Williams at least in part upon the 2014 battery incidents, [30] ¶¶ 74–75, and

the duty imposed by the tort of battery—to refrain from unwanted touching—remains

independent of those duties arising from the IHRA, which prohibits sexual

harassment. See, e.g., Zuidema v. Raymond Christopher, Inc., 866 F. Supp. 2d 933,

940 (N.D. Ill. 2011) (holding that the IHRA did not preempt an IIED claim alleging

that a co-worker engaged in “extreme an[d] outrageous conduct by making sexual




                                           16
  Case: 1:18-cv-07256 Document #: 70 Filed: 01/15/21 Page 17 of 19 PageID #:326




statements” and touching the plaintiff in a sexual manner); Benitez v. Am. Standard

Circuits, Inc., 678 F. Supp. 2d 745, 768 (N.D. Ill. 2010) (concluding that an IIED claim

escaped IHRA preemption where plaintiff premised the claim upon the defendant’s

alleged battery, and explaining that “independent of the duty the IHRA imposes on

employers to refrain from sexually harassing employees, a person has a duty to

refrain from touching others without their consent”).

      In contrast, Plaintiff’s IIED claim against Slutkin fails on preemption grounds.

Slutkin argues that Plaintiff does not “connect her claim of IIED . . . to the purported

battery” and instead bases the claim solely upon the inextricable sexual

harassment, [35] at 8; see also [32] at 9, and this Court agrees. Plaintiff does not

plead facts plausibly demonstrating extreme and outrageous conduct that could give

rise to a non-preempted IHRA claim. Instead, Plaintiff’s sole allegations regarding

Slutkin remain directed at his failure to adequately address Williams’ alleged sexual

harassment. See [30] at ¶¶ 22, 32, 35–36, 64–65. In short, like the plaintiff in

Nischan, Plaintiff’s IIED claim as to Slutkin and her IHRA claims “are one and the

same” in that the facts supporting her IIED claim “are identical to those supporting

her IHRA claim” for failure to take corrective measures after learning of sexual

harassment. 865 F.3d at 934; see also, e.g., Phillips, 2018 WL 3458286, at *5 (holding

that the IHRA preempted the plaintiff’s IIED claim against her employer where the

plaintiff based the claim upon a failure to discipline misconduct, because the

“emotional distress caused by [the employer’s] refusal to take remedial action is

relevant only by virtue of the sexual discrimination that gave rise to it”). Accordingly,




                                           17
  Case: 1:18-cv-07256 Document #: 70 Filed: 01/15/21 Page 18 of 19 PageID #:327




the IHRA preempts Plaintiff’s IIED claim as against Slutkin, divesting this Court of

subject matter jurisdiction over that claim against him.

             2.     Timeliness

      Finally, Williams argues that the statute of limitations bars Plaintiff’s IIED

claim, positing again that they expired in 2016, two years after the alleged battery

that form the basis of that claim. [32] at 5–7. This Court rejects this argument. Just

as for her battery claim against Williams, 735 Ill. Comp. Stat. 5/13-202.3 tolled

Plaintiff’s IIED claim until 2018. Plaintiff predicates her IIED claim at least in part

upon her allegations of battery: She claims that the unwanted touching, including

forced oral sex, constitutes the extreme and outrageous conduct forming the basis of

her IIED claim. [30] ¶¶ 74–75. Thus, as pled, Plaintiff’s IIED claim is one that

“aris[es] out of an injury caused by ‘sexual conduct’ or ‘sexual penetration.” 735 Ill.

Comp. Stat. 5/13-202.3. Further, as discussed above, Plaintiff alleges that Williams

subjected her to intimidation up until 2018, the year she filed suit in this Court.

Because Plaintiff plausibly demonstrates the application of Section 5/13-202.3 to toll

her IIED claim, this Court denies Williams’ motion to dismiss Count V.

IV.   Conclusion

      For the foregoing reasons, this Court grants Defendant Slutkin’s motion to

dismiss Counts III and V [34], and those counts are dismissed against him without

prejudice based upon IHRA preemption. This Court grants in part and denies in part

Defendant Williams’ motion to dismiss [31]. The “second” Count IV (assault) is




                                          18
  Case: 1:18-cv-07256 Document #: 70 Filed: 01/15/21 Page 19 of 19 PageID #:328




dismissed with prejudice, while Counts IV (battery) and V (IIED) stand as to

Williams. All current dates and deadlines stand.

Dated: January 15, 2021



                                             Entered:



                                             __________________________________
                                             John Robert Blakey
                                             United States District Judge




                                        19
